1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF OHIO


               In Re:                                             §
                                                                  §
               GRADFORD, VALORIE M                                §      Case No. 17-15116
                                                                  §
                                   Debtor                         §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       TRUSTEE VIRGIL E. BROWN, JR., chapter 7 trustee, submits this Final Account,
               Certification that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 0.00                                    Assets Exempt: 559,519.23
               (Without deducting any secured claims)

               Total Distributions to Claimants: 9,710.69                Claims Discharged
                                                                         Without Payment: 100,482.00

               Total Expenses of Administration: 2,132.60


                       3) Total gross receipts of $ 14,403.55 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 2,560.26 (see Exhibit 2), yielded net receipts of $ 11,843.29 from the
               liquidation of the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
               17-15116-jps           Doc 42         FILED 10/18/19   ENTERED 10/18/19 15:31:33      Page 1 of 12
                                                   CLAIMS             CLAIMS              CLAIMS                 CLAIMS
                                                 SCHEDULED           ASSERTED            ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                    $ 245,208.00             $ 0.00                $ 0.00                 $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                           NA            2,132.60             2,132.60                2,132.60

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                   NA                 NA                   NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                    NA                 NA                   NA                     NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                               109,988.00           9,515.41             9,515.41                9,710.69

TOTAL DISBURSEMENTS                                 $ 355,196.00        $ 11,648.01          $ 11,648.01           $ 11,843.29


                  4) This case was originally filed under chapter 7 on 08/30/2017 . The case was pending
          for 25 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/03/2019                          By:/s/TRUSTEE VIRGIL E. BROWN, JR.
                                                                             Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
          17-15116-jps           Doc 42         FILED 10/18/19     ENTERED 10/18/19 15:31:33         Page 2 of 12
                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                              DESCRIPTION                                  UNIFORM                                       $ AMOUNT
                                                                          TRAN. CODE1                                    RECEIVED

    Huntington                                                               1129-000                                              47.40

    Fifth Third                                                              1129-000                                            6,745.42

    State Farm Credit Union                                                  1129-000                                            3,472.00

    Walmart Stock                                                            1129-000                                             327.73

    Home Deposit stock                                                       1129-000                                            3,399.00

    Pfizer stock                                                             1129-000                                             412.00

TOTAL GROSS RECEIPTS                                                                                                        $ 14,403.55
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                       DESCRIPTION                       UNIFORM              $ AMOUNT
                                                                                                   TRAN. CODE               PAID

                                                     Surplus Funds Paid to Debtor 726
                                                     (a)(6) (includes Payments to
VALORIE M GRADFORD                                   shareholders and limited partners)              8200-002                    2,560.26

TOTAL FUNDS PAID TO DEBTOR &                                                                                                 $ 2,560.26
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS




         UST Form 101-7-TDR (10/1/2010) (Page: 3)
              17-15116-jps           Doc 42         FILED 10/18/19    ENTERED 10/18/19 15:31:33                   Page 3 of 12
                                                UNIFORM        CLAIMS
                                                                                CLAIMS             CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.      SCHEDULED                                             CLAIMS PAID
                                                                               ASSERTED           ALLOWED
                                                 CODE      (from Form 6D)

            Fifth Third Bank
            Fifth Third Bank Bankruptcy
            Department, 1830 E Paris Ave
            Se Grand Rapids, MI 49546                             55,670.00                NA               NA              0.00


            Ford Motor Credit
            National Bankruptcy Service
            Center Po Box 62180
            Colorado Springs, CO 80962                             4,877.00                NA               NA              0.00


            Nationstar Mortgage LLC
            Attn: Bankruptcy 8950
            Cypress Waters Blvd Coppell,
            TX 75019                                             100,889.00                NA               NA              0.00


            Seterus Inc
            14523 Sw Millikan Way St
            Beavertton, OR 97005                                  83,772.00                NA               NA              0.00

TOTAL SECURED CLAIMS                                           $ 245,208.00              $ 0.00          $ 0.00           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

TRUSTEE
COMPENSATION:TRUSTEE
VIRGIL E. BROWN, JR.                      2100-000                    NA           1,934.33           1,934.33          1,934.33


TRUSTEE EXPENSES:TRUSTEE
VIRGIL E. BROWN, JR.                      2200-000                    NA             12.60              12.60             12.60




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
          17-15116-jps           Doc 42         FILED 10/18/19     ENTERED 10/18/19 15:31:33           Page 4 of 12
                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

INSURANCE PARTNERS
AGENCY, INC/                              2300-000                    NA                6.64              6.64             6.64


BOK FINANCIAL                             2600-000                    NA              179.03          179.03            179.03

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA           $ 2,132.60       $ 2,132.60        $ 2,132.60
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                    NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)             Claim)

NA          NA                                       NA                NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                              $ NA               $ NA             $ NA            $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
          17-15116-jps           Doc 42         FILED 10/18/19     ENTERED 10/18/19 15:31:33          Page 5 of 12
                                                             CLAIMS              CLAIMS
                                                UNIFORM
                                                           SCHEDULED            ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form        (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)               Claim)

            Chase Card
            Attn: Correspondence Dept Po
            Box 15298 Wilmington, DE
            19850                                                    449.00                 NA              NA              0.00


            Macys/DSNB
            Attn: Bankruptcy Po Box
            8053 Mason, OH 45040                                      33.00                 NA              NA              0.00


            PNC Bank
            2730 Liberty Avenue
            Pittsburgh, PA 15222                                 100,000.00                 NA              NA              0.00


            THE HUNTINGTON
000001      NATIONAL BANK                       7200-000           9,506.00            9,515.41       9,515.41         9,515.41


            THE HUNTINGTON
            NATIONAL BANK                       7990-000                NA                  NA              NA           195.28

TOTAL GENERAL UNSECURED                                       $ 109,988.00           $ 9,515.41      $ 9,515.41       $ 9,710.69
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
          17-15116-jps           Doc 42         FILED 10/18/19     ENTERED 10/18/19 15:31:33           Page 6 of 12
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                             Page:        1
                                                                                               ASSET CASES                                                                                                               Exhibit 8
Case No:              17-15116        JPS   Judge: JESSICA PRICE SMITH                                                                          Trustee Name:                      TRUSTEE VIRGIL E. BROWN, JR.
Case Name:            GRADFORD, VALORIE M                                                                                                      Date Filed (f) or Converted (c):    08/30/17 (f)
                                                                                                                                               341(a) Meeting Date:                09/25/17
For Period Ending: 10/03/19                                                                                                                    Claims Bar Date:                    03/19/18



                                        1                                                   2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                                Asset Description                                    Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                    (Scheduled and Unscheduled (u) Property)                           Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. Single-family home,                                                                    60,000.00                                0.00                                                0.00                     FA
 3775 Warrendale RdCleveland O
 2. Duplex or multi-unit building,                                                         25,000.00                                0.00           OA                                   0.00                     FA
 If you own or have
 3. Duplex or multi-unit building,                                                         35,000.00                                0.00           OA                                   0.00                     FA
 13521-23 EarlwoodC
 4. 2015 Ford Edge (Lease) mileage: 11000                                                         0.00                              0.00                                                0.00                     FA
 5. household goods                                                                          5,000.00                               0.00                                                0.00                     FA
 6. Cash                                                                                         10.00                              0.00                                                0.00                     FA
 7. Huntington                                                                                   13.69                              0.00                                               13.69                     FA
 8. Fifth Third                                                                              8,460.42                          6,745.42                                             6,745.42                     FA
 9. State Farm Credit Union                                                                  3,472.00                          3,503.91                                             3,503.91                     FA
 10. Walmart Stock                                                                              327.73                           327.73                                              327.73                      FA
 11. Home Deposit stock                                                                      3,399.00                          3,399.90                                             3,399.90                     FA
 12. Pfizer stock                                                                               412.00                           412.90                                              412.90                      FA
 13. State Farm 401(k) plan                                                               246,390.27                                0.00                                                0.00                     FA
 14. wages                                                                                  Unknown                                 0.00                                                0.00                     FA
 15. Life insurance at work -- term                                                               0.00                              0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $387,485.11                         $14,389.86                                           $14,403.55                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Initial Projected Date of Final Report (TFR): 12/30/18           Current Projected Date of Final Report (TFR): 12/30/18



LFORM1                                                                                                                                                                                                                          Ver: 22.02b
         UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                            17-15116-jps             Doc 42          FILED 10/18/19                 ENTERED 10/18/19 15:31:33                           Page 7 of 12
                                                                                        FORM 1
                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                       Page:       2
                                                                                     ASSET CASES                                                                           Exhibit 8
Case No:            17-15116     JPS   Judge: JESSICA PRICE SMITH                                        Trustee Name:                      TRUSTEE VIRGIL E. BROWN, JR.
Case Name:          GRADFORD, VALORIE M                                                                  Date Filed (f) or Converted (c):   08/30/17 (f)
                                                                                                         341(a) Meeting Date:               09/25/17
                                                                                                         Claims Bar Date:                   03/19/18




LFORM1                                                                                                                                                                         Ver: 22.02b
         UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                       17-15116-jps        Doc 42      FILED 10/18/19   ENTERED 10/18/19 15:31:33                 Page 8 of 12
                                                                                                  FORM 2                                                                                     Page:     1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit 9
  Case No:             17-15116 -JPS                                                                                       Trustee Name:                    TRUSTEE VIRGIL E. BROWN, JR.
  Case Name:           GRADFORD, VALORIE M                                                                                 Bank Name:                       BOK FINANCIAL
                                                                                                                           Account Number / CD #:           *******7449 Checking Account
  Taxpayer ID No:    *******9305
  For Period Ending: 10/03/19                                                                                              Blanket Bond (per case limit):   $ 1,337,000.00
                                                                                                                           Separate Bond (if applicable):


           1              2                             3                                                  4                                           5                     6                   7
     Transaction      Check or                                                                                                    Uniform                                                    Account / CD
        Date          Reference               Paid To / Received From                         Description Of Transaction         Tran. Code       Deposits ($)      Disbursements ($)         Balance ($)
                                                                                 BALANCE FORWARD                                                                                                           0.00
          12/09/17    * NOTE *    VALORIE M GRADFORD                             Payment from debtor                             1129-000               14,403.55                                    14,403.55
                                  3775 WARRENDALE                                * NOTE * Properties 7, 8, 9, 10, 11, 12
                                  CLEVELAND, OH 44118
          12/29/17                BOK FINANCIAL                                  BANK SERVICE FEE                                2600-000                                          12.32             14,391.23
          01/18/18     010001     INSURANCE PARTNERS AGENCY, INC                 BOND PREMIUM                                    2300-000                                            6.64            14,384.59
                                  26865 CENTER RIDGE ROAD
                                  WESTLAKE, OH 44145
          01/31/18                BOK FINANCIAL                                  BANK SERVICE FEE                                2600-000                                          21.38             14,363.21
          02/28/18                BOK FINANCIAL                                  BANK SERVICE FEE                                2600-000                                          19.28             14,343.93
          03/30/18                BOK FINANCIAL                                  BANK SERVICE FEE                                2600-000                                          21.31             14,322.62
          04/30/18                BOK FINANCIAL                                  BANK SERVICE FEE                                2600-000                                          20.60             14,302.02
          05/31/18                BOK FINANCIAL                                  BANK SERVICE FEE                                2600-000                                          21.25             14,280.77
          06/29/18                BOK FINANCIAL                                  BANK SERVICE FEE                                2600-000                                          20.54             14,260.23
          07/31/18                BOK FINANCIAL                                  BANK SERVICE FEE                                2600-000                                          21.19             14,239.04
          08/31/18                BOK FINANCIAL                                  BANK SERVICE FEE                                2600-000                                          21.16             14,217.88
 *        09/28/18                BOK FINANCIAL                                  BANK SERVICE FEE                                2600-003                                          20.45             14,197.43
 *        12/04/18                Reverses Adjustment OUT on 09/28/18            BANK SERVICE FEE                                2600-003                                          -20.45            14,217.88
                                                                                 bank fee returned to account
          04/10/19                Trsf To Axos Bank                              FINAL TRANSFER                                  9999-000                                    14,217.88                     0.00




                                                                                                                           Page Subtotals               14,403.55                14,403.55
                                                                                                                                                                                                     Ver: 22.02b
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                        17-15116-jps          Doc 42        FILED 10/18/19           ENTERED 10/18/19 15:31:33                     Page 9 of 12
                                                                                            FORM 2                                                                                          Page:    2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                         Exhibit 9
  Case No:             17-15116 -JPS                                                                                     Trustee Name:                    TRUSTEE VIRGIL E. BROWN, JR.
  Case Name:           GRADFORD, VALORIE M                                                                               Bank Name:                       BOK FINANCIAL
                                                                                                                         Account Number / CD #:           *******7449 Checking Account
  Taxpayer ID No:    *******9305
  For Period Ending: 10/03/19                                                                                            Blanket Bond (per case limit):   $ 1,337,000.00
                                                                                                                         Separate Bond (if applicable):


          1               2                             3                                            4                                               5                       6                  7
    Transaction       Check or                                                                                                  Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)

                                                                                                     COLUMN TOTALS                                    14,403.55               14,403.55                  0.00
                                                                                                         Less: Bank Transfers/CD's                         0.00               14,217.88
                                                                                                     Subtotal                                         14,403.55                  185.67
                                                                                                         Less: Payments to Debtors                                                 0.00
                                                                                                     Net
                                                                                                                                                      14,403.55                  185.67




                                                                                                                         Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                    Ver: 22.02b
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                       17-15116-jps          Doc 42        FILED 10/18/19     ENTERED 10/18/19 15:31:33                         Page 10 of 12
                                                                                                   FORM 2                                                                                                   Page:       3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                          Exhibit 9
  Case No:             17-15116 -JPS                                                                                           Trustee Name:                       TRUSTEE VIRGIL E. BROWN, JR.
  Case Name:           GRADFORD, VALORIE M                                                                                     Bank Name:                          Axos Bank
                                                                                                                               Account Number / CD #:              *******0363 Checking Account
  Taxpayer ID No:    *******9305
  For Period Ending: 10/03/19                                                                                                  Blanket Bond (per case limit):      $ 1,337,000.00
                                                                                                                               Separate Bond (if applicable):


           1              2                             3                                                  4                                                 5                          6                         7
    Transaction       Check or                                                                                                        Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                          Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                 BALANCE FORWARD                                                                                                                            0.00
          04/10/19                Trsf In From BOK FINANCIAL                     INITIAL WIRE TRANSFER IN                            9999-000                 14,217.88                                               14,217.88
          05/31/19     002001     TRUSTEE VIRGIL E. BROWN, JR.                   Chapter 7 Compensation/Expense                                                                             1,946.93                  12,270.95
                                  4070 Mayfield Road
                                  CLEVELAND, OH 44121
                                                                                        Fees                   1,934.33              2100-000
                                                                                        Expenses                12.60                2200-000
          05/31/19     002002     The Huntington National Bank                   Claim 000001, Payment 102.05225%                                                                           9,710.69                   2,560.26
                                  5555 Cleveland Avenue                          (1-1) Credit Card
                                  GW4W25
                                  Columbus, Ohio 43231
                                                                                        Claim            9,515.41                    7200-000
                                                                                        Interest          195.28                     7990-000
          05/31/19     002003     VALORIE M GRADFORD                             Surplus Funds                                       8200-002                                               2,560.26                        0.00
                                  3775 WARRENDALE
                                  CLEVELAND, OH 44118

                                                                                                           COLUMN TOTALS                                      14,217.88                  14,217.88                           0.00
                                                                                                               Less: Bank Transfers/CD's                      14,217.88                       0.00
                                                                                                           Subtotal                                                  0.00           14,217.88
                                                                                                               Less: Payments to Debtors                                             2,560.26
                                                                                                           Net
                                                                                                                                                                     0.00           11,657.62
                                                                                                                                                                                   NET                             ACCOUNT
                                                                                                           TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                           Checking Account - ********7449                     14,403.55                      185.67                         0.00
                                                                                                           Checking Account - ********0363                            0.00                 11,657.62                         0.00
                                                                                                                                                   ------------------------    ------------------------   ------------------------
                                                                                                                                                               14,403.55                   11,843.29                         0.00
                                                                                                                                                   ==============             ==============              ==============
                                                                                                                                                    (Excludes Account         (Excludes Payments                   Total Funds


                                                                                                                               Page Subtotals                 14,217.88                     14,217.88
                                                                                                                                                                                                                      Ver: 22.02b
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                       17-15116-jps          Doc 42        FILED 10/18/19           ENTERED 10/18/19 15:31:33                         Page 11 of 12
                                                                                            FORM 2                                                                                         Page:    4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                        Exhibit 9
  Case No:             17-15116 -JPS                                                                                    Trustee Name:                    TRUSTEE VIRGIL E. BROWN, JR.
  Case Name:           GRADFORD, VALORIE M                                                                              Bank Name:                       Axos Bank
                                                                                                                        Account Number / CD #:           *******0363 Checking Account
  Taxpayer ID No:    *******9305
  For Period Ending: 10/03/19                                                                                           Blanket Bond (per case limit):   $ 1,337,000.00
                                                                                                                        Separate Bond (if applicable):


          1               2                             3                                            4                                              5                       6                  7
    Transaction       Check or                                                                                                 Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction           Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                                                     Checking Account - ********7449                 Transfers)             To Debtors)             On Hand
                                                                                                     Checking Account - ********0363




                                                                                                                       Page Subtotals                         0.00                  0.00
                                                                                                                                                                                                   Ver: 22.02b
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                       17-15116-jps          Doc 42        FILED 10/18/19     ENTERED 10/18/19 15:31:33                        Page 12 of 12
